Citation Nr: 0616640	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for epidermal cyst, 
occipital area, secondary to the veteran's service-connected 
chondromalacia, right knee.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to a higher disability rating for service-
connected chondromalacia, right knee, currently rated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to May 1978.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
previously before the Board and was remanded in April and 
December 2004.

In September 2005, the veteran submitted a VA Form 21-4138, 
in which she claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD), and also claimed 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  This is referred to the 
RO for appropriate action.  Additionally, in January 2006, 
the veteran's representative submitted documentation related 
to a psychiatric disability which included a waiver of 
preliminary agency of original jurisdiction (AOJ) review.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Documentation received by the Board in March 2006 reflects 
that the veteran was withdrawing her waiver of AOJ review, 
and was requesting that her appeal be remanded.  The Board 
notes, however, that the evidence submitted does not pertain 
to the current issues on appeal, thus a remand is 
unnecessary.  This evidence is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  Epidermal cyst, occipital area, was not manifested during 
active service, nor are any epidermal cysts otherwise related 
to such service, or to any service-connected disability.

2.  Sinus disability was not manifested during active 
service, nor is any current sinus disability otherwise 
related to such service.

3.  The veteran's right knee disability is manifested by x-
ray findings of degenerative joint disease, with subjective 
complaints of pain at 130 degrees of flexion, but with no 
objective findings of flexion limited to 30 degrees, nor 
extension limited to 15 degrees.



CONCLUSIONS OF LAW

1.  Epidermal cyst, occipital area, was not incurred in or 
aggravated by active service, nor is epidermal cyst 
proximately due to or caused by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  Sinus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).

3.  The criteria for the entitlement to a disability rating 
in excess of 10 percent for chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2002.  The letter predated the April 2002 rating decision.  
See id.  Moreover, since the right knee disability appellate 
issue in this case (entitlement to assignment of a higher 
initial rating) is a downstream issue from that of service 
connection (for which the February 2002 VCAA letter was duly 
sent), another VCAA notice is not required.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  Nevertheless, the RO sent another VCAA 
letter in February 2005 with regard to the higher disability 
rating, and service connection issues.  The VCAA letters 
notified the veteran of what information and evidence is 
needed to substantiate her claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The February 
2002 and February 2005 letters have clearly advised the 
veteran of the evidence necessary to substantiate her claims. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
also involves an increased rating issue, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims of service connection and the claim 
for an increased rating, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
as it pertains to the service connection issues, nor the type 
of evidence necessary to establish an effective date, as it 
pertains to the increased rating issue.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant letters in February 2002 and February 2005, in 
which it advised the veteran of the evidence necessary to 
support her service connection and increased rating claims.  
Since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection and 
entitlement to an increased rating, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
with regard to all issues currently in appellate status.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Epidermal cyst

Service medical records do not reflect treatment for any 
epidermal cysts.  On a Report of Medical History completed by 
the veteran for separation purposes in May 1978, she checked 
the "No" box with regard to any 'skin diseases' and 'tumor, 
growth, cyst, cancer'.  An examination performed for 
separation purposes in May 1978 reflects that the veteran's 
'skin, lymphatics' was clinically evaluated as normal.

In June 2001, the veteran filed a claim of service connection 
for "cysts" due to medication taken in service.  
Subsequently, it was clarified that she was also claiming 
entitlement to service connection for epidermal cysts 
secondary to her service-connected right knee disability.

A June 2001 VA outpatient treatment record reflects a finding 
of a cyst in the occipital area which the veteran believed 
was infected.  The examiner observed a small occipital cyst 
with inflammation present.  The assessment was epidermal, 
cyst, infected.

In July 2002, the veteran underwent removal of a ganglion 
cyst on the left wrist.

A May 2004 VA outpatient treatment record reflects an 
assessment of "neck sebacous cyst resolved."

In April 2005, the veteran underwent a VA examination for 
evaluation of epidermal cysts.  The examiner noted that her 
previous charts had been reviewed in conjunction with the 
examination.  The examiner noted that during service no 
mention was made of her having cysts in the occipital area, 
and the veteran did not report to have had any cysts at that 
time.  She reported cysts on the back of her neck in 1999.  
At that point, she also noted a cyst on her left cheek which 
was treated with antibiotics and went away.  She reported 
some episodes of cysts occurring on the occipital area, but 
they had "pretty much gone away."  She reported that the 
cysts had been gone for a few months.  She complained of her 
back feeling scaly, and having really dry skin above her bra 
line which was itchy.  She reported that Dove soap and cream 
help a little bit.

On physical examination, there was no evidence of pathology.  
There was no cyst remaining on her left cheek where she had 
the infection.  There were neither cysts nor remnants of 
cysts on the occipital area of her neck and scalp.  The 
examination was completely negative.  The examiner opined 
that the epidermal cysts in the occipital area were not 
related directly to service, and the examiner also opined 
that the epidermal cysts in the occipital area were not 
connected to the right knee disability.  The examiner opined 
that there was no known connection between these two separate 
entities.

Based upon a review of the entire evidence of record, there 
is no medical evidence to support that any epidermal cysts 
incurred post-service are due to her active service, or to 
her service-connected right knee disability.  As noted, 
service medical records do not reflect treatment for 
epidermal cysts, and at the April 2005 VA examination, the 
veteran specifically denied the incurrence of cysts during 
her active service.  Post-service medical records reflect 
that the veteran sought treatment for a small occipital cyst 
in June 2001, however, this constituted a 23 gap between 
separation from service and initial complaint and treatment.  
Subsequently, VA outpatient treatment records reflect that 
the sebacous cyst on her neck had resolved.  Upon examination 
in April 2005, the examiner did not detect any epidermal 
cysts, and opined that any epidermal cysts were not related 
to service, as service medical records did not reflect 
treatment for cysts.  Moreover, the examiner opined that any 
epidermal cysts were not as a result of her service-connected 
right knee disability, as these are separate and distinct 
conditions.  The Board accepts the April 2005 VA examination 
as being the most probative medical evidence on the subject, 
as it was based on a review of all historical records and a 
thorough examination, and it contains detailed rationale for 
the medical conclusion.  See Boggs v. West, 11 Vet. App. 334, 
343 (1998).  Given the depth of the examination report, and 
the fact that it was based on a review of the applicable 
record, the Board finds it is probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

In summary, there is no probative evidence of epidermal cysts 
during her active service.  An initial diagnosis was not 
rendered until over two decades after separation from 
service, and at the time of the VA examination, she had no 
epidermal cyst disorder.  There is also no evidence to 
support an etiological relationship to her service-connected 
right knee disability.  Thus, service connection for 
epidermal cysts is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).

Sinusitis

The veteran initially claimed entitlement to service 
connection for a sinus disability in May 2000, contending 
that her sinus disability could be due to in-service dental 
treatment rendered for tooth sensitivity.

At an examination performed for induction purposes in January 
1978, the veteran checked the "Yes" box for 'hay fever' and 
checked the "No" box with regard to 'sinusitis.'  The 
January 1978 examination report performed for induction 
purposes reflects that the veteran's sinuses were clinically 
evaluated as normal, although the examiner noted that the 
veteran had mild hay fever, but had not needed a 
prescription.  Service medical records do not reflect 
complaints related to or treatment for any sinus disability.  
A Report of Medical History completed by the veteran in May 
1978 for separation purposes, reflects that she checked the 
"No" box with regard to 'sinusitis' and 'hay fever.'  An 
examination performed for separation purposes in May 1978 
reflects that her sinuses were clinically evaluated as 
normal.

A February 1997 outpatient treatment record reflects a 
history of sinus infection.  Treatment records from the 
Phoenix VAMC reflect that the veteran underwent sinus surgery 
in 1999, for removal of hypertrophied tissue.  

In April 2005, the veteran underwent a VA examination.  The 
veteran reported that she started having sinusitis in 
service, and was being treated subsequent to service with 
antibiotics.  She reported allergy testing in 1990 which 
revealed allergies to food, but apparently none to airborne 
pollens.  She had perennial symptomatology, and began taking 
antibiotics twice a year around 1978.  She had endoscopic 
sinus surgery in 1999 which helped, but she still had some 
generalized congestion of the nose, especially on the right 
side with crusting and the need to irrigate it twice a day 
with saline solution.  She recalled that she had complained 
of having a tooth problem or discomfort while in service, and 
was told that it was probably her sinuses.  She was generally 
placed on enteric-coated aspirin.  

On physical examination, the nose revealed a very mild septal 
deviation to the right side with some congestion at the 
inferior turbinates and overall dryness with some crusting.  
The middle meatal complex was open secondary to previous 
surgery, and there was no evidence of any pus, polyps, or 
other abnormalities.  There was some mild percussion 
tenderness over the frontal and both maxillary sinuses.  

The examiner noted that the veteran stated that she started 
having problems while in service.  Upon review of the claims 
folder, the examiner noted that she complained about some 
molar discomfort on the right side.  X-rays were performed 
which revealed mucosal thickening which was inconsequential 
on the left maxillary sinus rather than the right, where she 
complained of discomfort.  The examiner also noted that the 
entrance examination also felt she did not have sinusitis.  
She complained and was being treated for bronchitis during 
service.  The examiner opined that a correlation to sinus 
problems could not be found at that time, even though she 
started having subsequent problems in follow-up years, it was 
not likely that any of her sinus problems were secondary to 
anything that started during her military tour of duty as 
there was no x-ray or physical evidence of a sinusitis.

Thus, based upon a thorough review of the entire evidence of 
record, to include service medical records and post-service 
medical records, there is no medical evidence to support an 
etiological relationship of the veteran's current sinus 
disability to her active service.  As noted, service medical 
records do not reflect any treatment for a sinus disability, 
and on separation in May 1978, the veteran specifically 
denied having sinusitis and her sinuses were clinically 
evaluated as normal.  Moreover, the examiner opined that any 
current sinus disability is not etiologically related to any 
symptomatology experienced in service, and was also not 
related to any dental treatment received in service.  The 
Board accepts the April 2005 VA opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusion.  See Boggs, supra.  Given the depth of 
the examination report, and the fact that it was based on a 
review of the applicable record, the Board finds it is 
probative and material to the veteran's claim.  See Owens, 
supra.

In summary, there is no probative evidence of a sinus 
disability during her active service, and no objective 
evidence that her current sinus disability is etiologically 
related to service or any incident therein.  Thus, service 
connection for a sinus disability is not warranted.  This is 
a case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b); see also Gilbert, supra.

II.  Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

An April 2002 rating decision granted service connection for 
chondromalacia of the right knee, assigning a 10 percent 
disability rating effective June 6, 2000.  The Board notes 
for the record that a May 2004 rating decision granted an 
earlier effective date of May 11, 2000.  Entitlement to an 
earlier effective date, however, is not in appellate status.  
The 10 percent disability rating was assigned pursuant to 
Diagnostic Code 5003, the rating for degenerative arthritis.  

Service medical records reflect that in April 1978, the 
veteran fell onto her right knee.  The in-service examiner's 
impression was chondromalacia, mild.

Upon filing her claim of service connection for a right knee 
disability, the veteran underwent a VA examination in March 
2001.  She reported tripping on a wall during service, and 
clipping her right knee.  The veteran reported that right 
knee pain had continued to occur since her in-service injury, 
which had gotten worse.  She reported pain in the knee, 
aggravated with climbing stairs, so she avoids stairs.  She 
reported that she started to use a walking cane in 1978 due 
to the right knee injury.  She also reported using a lift 
bus, a wheelchair in the grocery store, and compression hose 
for support of the right knee.  She reported wearing 
corrective shoes.  She reported that the pain extends when 
she is getting up and down out of chairs, manifested by 
popping and increased pain.  The knee swells periodically, 
however, she did not give an answer with regard to frequency.  
She reported weakness of the knee, but denied any locking or 
stiffness.  She denied any surgery.  

On physical examination, her gait was not examined as she 
attended the examination in a wheelchair and stated that she 
could not bear weight on the right foot secondary to any 
injury which might be a stress fracture.  Palpation of the 
knee revealed generalized tenderness including joint line 
tenderness and some tenderness over the patella area.  There 
was 1+ crepitus with range of motion of the right knee.  The 
patella ligaments were quite lax and the patella itself was 
loosely held.  There was some laxity noted of the lateral 
collateral ligament which was about 5 degrees at least.  The 
cruciate ligaments in Drawer sign was negative, and McMurray 
test was negative.  Right knee flexion was 70 degrees with 
pain at the stopping point, and extension was full.  The 
examiner diagnosed chondromalacia of the right knee with a 
mild to moderate amount of functional loss secondary to pain.

In September 2002, the veteran underwent a VA examination of 
her right knee.  She reported fairly constant pain in the 
front and inner front of her right knee, worse when she does 
any type of walking.  She reported an inability to do stairs 
or squatting.  She reported that the pain is worse in damp 
weather.  She described crepitation, and giving away, but no 
true locking.  She uses a cane to walk.  She also complained 
of pain in the left knee and low back.

On physical examination, the examiner observed that she was a 
bit overweight.  She walked with a slight limp and used an 
umbrella as a cane.  Range of motion of the right knee was 
flexion from 0 degrees to 135 degrees.  There was slight 
valgus of the knee, patella was sensitive on handling, and 
there was subpatellar crepitation rated as about 3 of 5 on 
flexion and extension of the knee.  Ligaments were intact.  
There was no varus valgus instability, negative Drawer and 
Lachman signs, and negative pivot shift, and McMurray sign 
was not tested.  There was no apparent effusion present.  She 
had the same range of motion in the left knee with 
crepitation, and slight tenderness around the patella.  She 
had fair range of motion of both hips, and had good 
peripheral pulses.  No x-ray examination was ordered, as she 
declined new x-rays, as she had previously undergone x-rays 
the previous year.  The examiner's impression was moderate 
pain in the right knee, difficulty squatting, limited 
walking, and is otherwise able to carry on the normal 
activities, provided she does not excessively walk or do 
stairs.

An April 2004 x-ray examination of both knees showed that 
there were degenerative changes characterized by medial joint 
space narrowing bilaterally.  There was also small medial 
marginal osteophytes.  A fracture or dislocation was not 
detected, and soft tissues were intact.

The veteran underwent another VA examination in April 2005.  
The veteran walked with a slight limp, favoring the right 
side.  She reported using a cane on an ongoing basis, and had 
used crutches intermittently.  Relative to the activities of 
daily living, when discussing the issues of dressing, 
bathing, toileting, grooming, eating, driving, bowel and 
bladder habits, and incontinence, her primary complaint was 
ascending and descending the stairs.  Otherwise none of the 
other enumerated complaints were a factor.  The veteran has 
not worked since 1987.  When questioned as to complaints 
relative to pain, radiation, weakness, stiffness, swelling, 
strength, fatigue, numbness, instability, lack of endurance, 
any cysts or growth, or any loss of motion, her primary 
complaint was pain.  She also complained of fatigue if she 
has to walk for long distances.  She complained of pain in 
the lateral aspect of her foot.  She reported dependency on a 
cane for ambulation because of instability.  The other 
enumerated complaints were not a factor. 

On physical examination, visual inspection showed no 
abnormality of color, and no swelling, cysts, deformity, or 
atrophy.  Palpation elicited an abnormality of marked pain 
and crepitus on any motion of the right patella.  Temperature 
was normal and there was no evidence of muscle spasm.  There 
was a 1 inch atrophy on the right side when compared with the 
left quadriceps muscle.  She had 130 degrees of flexion on 
the right, and 140 degrees of flexion on the left.  She had a 
loss of 5 degrees of extension on the right, and normal on 
the left.  The medial and lateral collateral ligaments were 
normal.  No varus or valgus in neutral or at 30 degrees of 
flexion.  The anterior and posterior cruciate ligaments were 
also normal.  The Drawer sign was minus one quarter of an 
inch.  The McMurray sign was normal.  She had severe pain on 
any motion of the patella and had crepitus on motion.  With 
regard to DeLuca, after the examiner repetitively flexed and 
extended the joint, testing for pain, weakness, fatigability, 
coordination, strength, loss of endurance, or instability, it 
showed no further change in the loss of motion; however, it 
did produce pain rated as a 3 on a 10 point scale, which 
lasted approximately four minutes.  The examiner diagnosed 
patellofemoral syndrome with chondromalacia of the right 
patella.

As noted, the RO assigned a 10 percent disability rating to 
the veteran's right knee disability under the provisions of 
38 C.F.R. § 5003, for degenerative arthritis.  Thus, the 
veteran's disability will require rating under the limitation 
of motion criteria, Diagnostic Codes 5260 and 5261.  

On initial VA examination in March 2001, the veteran attended 
the examination in a wheelchair due to a nonservice-connected 
foot disability, and on objective examination of the right 
knee, range of motion was 0 to 70 degrees.  Subsequently, 
objective physical examinations revealed range of motion of 
the right knee, as 0 to 135 degrees in September 2002, and 5 
to 130 degrees in April 2005.  Even considering flexion 
limited to 70 degrees in March 2001, the objective findings 
do not support a compensable rating under the rating criteria 
for Diagnostic Codes 5260 and 5261.  

Though a compensable rating is not warranted under the rating 
criteria, the currently assigned 10 percent disability 
ratings are supported by the DeLuca provisions.  As 
previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-07.  
As detailed, the veteran's main complaint pertaining to the 
right knee is pain.  Although the veteran has complained of 
pain associated with the disability at issue, "[a] finding 
of functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.'"  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  On examination in April 2005, although 
range of motion findings were 5 to 130 degrees, the examiner 
did not assign additional degrees of loss of extension or 
flexion upon repetitive use.  As noted, after the examiner 
repetitively flexed and extended the joint testing for pain, 
weakness, fatigability, coordination, strength, loss of 
endurance, or instability, it showed no further change in the 
loss of motion, although the veteran did report pain as a 3 
on a 10 point scale.  The Board finds that, when considering 
the veteran's pain on motion, a 10 percent rating is 
warranted for the knee under limitation of motion.  The 
objective medical evidence, however, does not support 
findings of pain on motion of the right knee to such degree 
as to satisfy the requirements for a higher evaluation.  
Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do 
not provide a basis for a higher rating.  See DeLuca, 8 Vet. 
App. at 204-07.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
However, as discussed, in the present case there is no 
objective evidence that a compensable rating is warranted 
under the criteria of Codes 5260 and 5261 for the knee.  On 
examination in April 2005, extension was only limited to 5 
degrees which constitutes a noncompensable rating under 
Diagnostic Code 5261, and flexion is not limited to 45 
degrees by pain to warrant a separate 10 percent rating under 
Diagnostic Code 5260 for the knee.  

The Board has also given consideration to the possibility of 
assigning a separate evaluation for the veteran's service-
connected right disability under Diagnostic Codes 5003 and 
5257.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997) [a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability]; VA O.G.C. 
Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998) [if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 
4.59].  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) [separate disabilities arising from a single disease 
entity are to be rated separately]; but see 38 C.F.R. § 4.14 
[the evaluation of the same disability under various 
diagnoses is to be avoided].  In this case, however, a 
compensable rating is not warranted under Diagnostic Code 
5257 with respect to the veteran's right knee disability.  
The September 2002 examination report reflects subjective 
complaints of 'giving away,' and she reported using a cane 
for instability in April 2005.  Objective examination, 
however, does not show instability or subluxation in the 
right knee.  Thus, a compensable evaluation is not warranted 
under Diagnostic Code 5257.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's right knee disability.  See Schafrath, 1 Vet. App. 
at 594.

Diagnostic Code 5256 provides for a rating in excess of 10 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the right knee.  
Furthermore, the veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of the knee.  
Likewise, Diagnostic Codes 5258 and 5259 are inapplicable, as 
the clinical evidence does not show that cartilage has been 
removed or dislocated.  Objective examinations do not reflect 
locking or effusion.  

Diagnostic Codes 5262 and 5263 are inapplicable as there is 
no evidence of impairment of tibia or fibula of the leg, or 
genu recurvatum.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In fact, it appears that post-service the 
veteran has never been hospitalized for treatment for her 
service-connected right knee disability.  Accordingly, the 
Board finds that the impairment resulting from the veteran's 
knee disability is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that a higher increased rating is not 
warranted for the veteran's service-connected right knee 
disability.  Accordingly, the benefit sought on appeal is 
denied.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


